337 S.W.3d 28 (2011)
MISSOURI PROFESSIONALS MUTUAL f/k/a Missouri Physicians Mutual, Respondent,
v.
Michael S. CLARKE, M.D. and Charity Dawn Forester, Appellants.
No. ED 94901.
Missouri Court of Appeals, Eastern District, Division Two.
January 25, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2011.
Application for Transfer Denied May 31, 2011.
Richard L. Rollings, Jr., Camdenton, MO, David W. Ansley, Steven J. Blair, Springfield, MO, for Appellants.
Martin J. Buckley, Adrian P. Sulser, St. Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Missouri Professionals Mutual (hereinafter, "MPM") issued a professional liability insurance policy insuring Michael S. Clarke, M.D. (hereinafter, "Doctor"). After Charity Dawn Forester (hereinafter, "Patient") filed a policy claim for medical malpractice, MPM successfully defended Doctor in a jury trial.[1] MPM then *29 brought this action for declaratory judgment, seeking rescission of its insurance policy claiming Doctor made material misrepresentations and breached warranties in his application for insurance. MPM moved for summary judgment which the trial court granted. Doctor and Patient appeal.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Doctor has appealed the judgment entered following this jury trial and that appeal is pending in the Southern District.